Opinion issued June 28, 2012.




                                      In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-11-00569-CV
                                    ____________

                         LORETTER BROCK, Appellant

                                         V.

                            RUTH STIMLEY, Appellee


                     On Appeal from the 133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-64366


                           MEMORANDUM OPINION

        This is an attempted appeal from an interlocutory order signed on June 30,

2011.

        Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be
appealed only if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001).

      On November 15, 2011, the Court notified the parties of its intent to dismiss

the appeal for want of jurisdiction unless appellant filed a response demonstrating

this court’s jurisdiction on or before November 29, 2011. See TEX. R. APP. P.

42.3(a). Appellant has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         2